DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/19, 02/10/20 and 06/16/21 has been considered by examiner.


Election/Restrictions
Applicant's election with traverse of Invention Group l corresponding to claims 16-19 and 24-26 in the reply filed on 10/08/21 is acknowledged.  

The traversal is on the ground(s) that the office is incorrect to assert that there is no subject matter common to all claims as both of Group l and Group ll are related to a handover process from 5GS to EPS and therefore relate to a single general inventive concept for example Group l recites features of UPF during handover and Group ll recites features of AMF during handover and therefore Group l and Group ll have overlapping subject matter.


This is not found persuasive because the applicant’s claimed invention are directed towards different devices performing different functionalities.  A review of the applicant’s claims show that there are no similarly claimed limitations present in both groups of inventions, and as such lacks unity of invention “a priori” as indicated by the guidelines set forth in MPEP 1850 and as was previously indicated in page 5 of the previous office action filed on 08/12/21.  
	In addition, the examiner would like to note that applicant’s argued common subject matter of “a handover process from 5GS to EPS” were not previously present and are also not currently present in the claimed limitations recited by both groups and said arguments are therefore moot as the examiner cannot address limitations not present in the claimed limitations.  However, in the interest of advancing prosecution, the examiner would like to note that even if, arguendo, said common subject matter are presently recited in the claims, one of ordinary skill in the art would recognize that “a handover process from 5GS to EPS” is well known in the art as can be seen in paragraph [0114] of CHANDRAMOULI et al. (US Patent Publication 2017/0034749) and as such shows that there is a lack of unity “a posteriori” since said limitations of the technical feature of “a handover process from 5GS to EPS” is not a technical feature that defines a contribution over the prior art as is indicated by the guidelines set forth in MPEP 1850.
The requirement is still deemed proper and is therefore made FINAL.



Claims 20-23 and 27-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US Patent Publication 2020/0120570 herein after .  


Regarding claim 16 and claim 24, Youn discloses:
A method by a User Plane Function (UPF) in a wireless communication system, the method comprising: and A User Plane Function (UPF) in a wireless communication system, the UPF comprising a transceiver; and at least one controller coupled with the transceiver and configured to: receiving, from a Session Management Function (SMF), a first message including information associated with a mapping relationship (Youn, [0354] discloses the target SMF (i.e. reads on SMF) encapsulates the PDU session ID, etc. in the modify tunnel request message (i.e. reads on first message) and sends to the target UPF (i.e. reads on UPF) the PDU session ID (i.e. reads on information associated with a mapping relationship), etc. and when the UPF is different for each PDU session, the same process needs to be performed for all of the respective UPFs; Youn, [0087] discloses a session management function SMF and a user plane function UPF; Youn, [0973] discloses the RF module is connected with the processor to send and/or receive an RF signal.  Claim 19 recites “wherein the information associated with the mapping relationship comprises: a PDU session identification,”).
allocating tunnel information for at least one data forwarding tunnel; transmitting, to the SMF, a second message including the tunnel information; (Youn, [0395] discloses the target UPF creates a tunnel (i.e. reads on data forwarding tunnel) to be used for the PDU session according to the request of the target SMF and encapsulates the address used in the tunnel (i.e. reads on tunnel information) in the create tunnel response message (i.e. reads on second message) and sends the address to the target SMF; Youn, [0330] discloses the target SMF encapsulates the information received from the target AMF in a create indirect forwarding tunnel request message and sends the information to the target UPF to create the indirect tunnel; Youn, [0298] discloses the SMF sends a modify tunnel request message to the UPF in order to change a user plane path so that traffic is forwarded to the target gNB; Youn, [0346] discloses the source gNB starts to forwards packets to the target gNB by using a created forwarding tunnel such as the indirect tunnel; Youn, [0599] discloses the T-UPF allocates tunnel information and sends the N4 Session Modification Response message to the SMF).
Youn discloses forwarding data packets during handover and in addition, Youn, [0101] discloses the UPF supports functions for intra / inter RAT mobility and Youn, [0049] discloses an evolved packet system EPS and Youn, [0054] discloses a 4G access network but fails to explicitly disclose that a mapping is performed between the QoS flow and the EPS bearers and therefore fails to disclose “a first message including information associated with a mapping relationship between Quality of Service (QoS) flows and Evolved Packet System (EPS) bearers;” and “mapping at least one QoS flow into at least one data forwarding tunnel in EPS based on the information associated with the mapping relationship between the QoS flows and the EPS bearer”.
In a related field of endeavor, Chandramouli discloses:
a first message including information associated with a mapping relationship between Quality of Service (QoS) flows and Evolved Packet System (EPS) bearers; mapping at least one QoS flow into at least one data forwarding tunnel in EPS based on the information associated with the mapping relationship between the QoS flows and the EPS bearer (Chandramouli, [0115] discloses the ACS/eMME detects that inter RAT handover is required and the source ACS/eMME maps 5G QoS parameters from the different service flows of used DSCP values retrieved (i.e. reads on first message including information associated with a mapping relationship) from the M-GW/ER or M-GW/AR and the mapping of DSCP values to EPC bearers might be 1-1 (i.e. reads on mapping relationship between QoS flows and EPS bearers) and provides APN information within EPS PDN connections in the forward relocation request to ensure that the target network establishes appropriate bearers for the UE and the source ACS/eMME may prepare for data forwarding from the source to target to ensure data integrity and may create a tunnel to perform data forwarding (i.e. reads on data forwarding tunnel); Chandramouli, [0109] discloses ACS/eMME has a mapping table from bearer QCI to DSCP values or retrieves this information from HSS and informs the S-GW or M-GW/AR of the mapping; Chandramouli, [0137]-[0138] discloses an apparatus to initiate handover of a user equipment from a bearer-less network to a bearer-based network to map QoS parameters form different service flows of the bearer-less network to EPS bearer level QoS of the bearer-based network to determine an APN to be used in the bearer-based network and to provide APN information within EPS PDN connections in a relocation request forwarded to the bearer-based network to establish appropriate bearers for the user equipment and to send a handover command to the user equipment to trigger handover to the bearer-based network and discloses setting up at least one generic routing encapsulation GRE tunnel for the user equipment to map QCI values retrieved from the bearer based network to 5G QoS parameters and provide the mapping to a gateway in the bearer-less network to confirm establishment of bearers to the bearer-based network and de-activate tunnels established for data forwarding; Chandramouli, [0105] discloses user plane relocated from M-GW/AR in the 5G network to S-GW in the LTE network; Chandramouli, [0110] discloses the user plane can be relocated from S-GW in LTE network to M-GW/AR in the 5G network; Chandramouli, [0062] discloses a serving gateway S-GW; Chandramouli, [0076] discloses the invention provides a solution that allows interworking and seamless service continuity between bearer-less networks such as 5G networks and bearer-based networks such as LTE networks and provides architectural enhancements for interworking between LTE and 5G systems.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the data forwarding tunnel created is based on the mapping relationship between the QoS flow and EPS bearers).

Regarding claim 17 and claim 25, Youn in view of Chandramouli discloses:
(Youn, Fig. 16 & [0346] discloses the source gNB starts to forwards packets to the target gNB by using a created forwarding tunnel such as the indirect tunnel and Fig. 16 shows the source gNB performing data forwarding to the source UPF that performs data forwarding to the target gNB; Youn, [0354] discloses the target SMF encapsulates the PDU session ID, etc. in the modify tunnel request message and sends to the target UPF the PDU session ID, etc. and when the UPF is different for each PDU session, the same process needs to be performed for all of the respective UPFs; Youn, [0165] discloses a next generation radio access network NG-RAN is constituted by gNB and/or eNB providing user plane and control plane protocols toward the UE; Youn, [0284] discloses making an indirect tunnel for each PDU session; Chandramouli, [0115] discloses the ACS/eMME detects that inter RAT handover is required and the source ACS/eMME maps 5G QoS parameters from the different service flows of used DSCP values retrieved from the M-GW/ER or M-GW/AR and the mapping of DSCP values to EPC bearers might be 1-1 and provides APN information within EPS PDN connections in the forward relocation request to ensure that the target network establishes appropriate bearers for the UE and the source ACS/eMME may prepare for data forwarding from the source to target to ensure data integrity and may create a tunnel to perform data forwarding; Chandramouli, [0138] discloses setting up at least one generic routing encapsulation GRE tunnel for the user equipment to map QCI values retrieved from the bearer based network to 5G QoS parameters and provide the mapping to a gateway in the bearer-less network to confirm establishment of bearers to the bearer-based network and de-activate tunnels established for data forwarding; Chandramouli, [0105] discloses user plane relocated from M-GW/AR in the 5G network to S-GW in the LTE network; Chandramouli, [0110] discloses the user plane can be relocated from S-GW in LTE network to M-GW/AR in the 5G network; Chandramouli, [0062] discloses a serving gateway S-GW).
Regarding claim 18 and claim 26, Youn in view of Chandramouli discloses:
The method of claim 17, wherein the mapping of the received data to the at least one data forwarding tunnel in the EPS comprises: and The UPF of claim 25, wherein the controller is further configured to: forwarding, to a Serving GW (SGW), the received data through the data forwarding tunnels in EPS which allocated to corresponding EPS bearers (Chandramouli, [0115] discloses the ACS/eMME detects that inter RAT handover is required and the source ACS/eMME maps 5G QoS parameters from the different service flows of used DSCP values retrieved from the M-GW/ER or M-GW/AR and the mapping of DSCP values to EPC bearers might be 1-1 and provides APN information within EPS PDN connections in the forward relocation request to ensure that the target network establishes appropriate bearers for the UE and the source ACS/eMME may prepare for data forwarding from the source to target to ensure data integrity and may create a tunnel to perform data forwarding; Chandramouli, [0138] discloses setting up at least one generic routing encapsulation GRE tunnel for the user equipment to map QCI values retrieved from the bearer based network to 5G QoS parameters and provide the mapping to a gateway in the bearer-less network to confirm establishment of bearers to the bearer-based network and de-activate tunnels established for data forwarding; Chandramouli, [0105] discloses user plane relocated from M-GW/AR in the 5G network to S-GW in the LTE network; Chandramouli, [0110] discloses the user plane can be relocated from S-GW in LTE network to M-GW/AR in the 5G network; Chandramouli, [0062] discloses a serving gateway S-GW).
Regarding claim 19, Youn in view of Chandramouli discloses:
The method of claim 16, wherein the information associated with the mapping relationship comprises: a PDU session identification, information of the QoS flows included in the PDU session which mapped to the EPS bearers, (Youn, [0354] discloses the target SMF encapsulates the PDU session ID, etc. in the modify tunnel request message and sends to the target UPF the PDU session ID, etc. and when the UPF is different for each PDU session, the same process needs to be performed for all of the respective UPFs; Chandramouli, [0115] discloses the ACS/eMME detects that inter RAT handover is required and the source ACS/eMME maps 5G QoS parameters from the different service flows of used DSCP values retrieved from the M-GW/ER or M-GW/AR and the mapping of DSCP values to EPC bearers might be 1-1 and provides APN information within EPS PDN connections in the forward relocation request to ensure that the target network establishes appropriate bearers for the UE and the source ACS/eMME may prepare for data forwarding from the source to target to ensure data integrity and may create a tunnel to perform data forwarding).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645